DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention group I, claims 1-5, 8, 11-15, 17-19, 21-26, 29, 32, 35 and 38, in the reply filed on 04/01/2022 is acknowledged.
Claims 41, 46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/01/2022.
Applicants further elect cream as specific formulation and HPV as specific virus infection. Claims 1-5, 8, 11-15, 17, 19, 21-26, 29, 32, 35 and 38 read on the elected species and are under examination; claim 18 reciting patch does not read on the elected species cream and is withdrawn from consideration.

Claims 1-5, 8, 11-15, 17-19, 21-26, 29, 32, 35, 38, 41 and 46 are pending; claims 1-5, 8, 11-15, 17, 19, 21-26, 29, 32, 35 and 38 are under examination.

Priority
	Acknowledge is made that this application is a national phase stage of International Application No. PCT/US2019/034520, filed May 30, 2019, which claims priority from U.S. Provisional Application No. 62/677,928, filed May 30, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation herpesvirus, and the claim also recites “e.g. herpes simplex 1 virus, herpes simplex 2 virus, varicella zoster virus, herpes simplex 6 virus, herpes simplex 7 virus, a varicella zoster virus”, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 5 recites varicella zoster virus twice. This is double inclusion.
Regarding claims 5 and 17, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 8, it is unclear when “may not enhance” and the phrase “may” render the scope and boundary of claim unclear. This is indefinite.
Regarding claim 15, claim 15 recites “pen-type” and the addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8, 11-15, 19, 21-26, 29, 32, 35 and 38  are rejected under 35 U.S.C. 103 as being unpatentable over Murad (US20030091666) in view of Singh et al. (US20080058413) and May et al. (“Arnica Flower CO2-Extract – Approved Efficacy in Topical Treatment”, Cosmetic Business, 02-25-2014, page 1-13). 
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Murad teaches methods and pharmaceutical compositions for treating dermatological disorders. The methods include administering a therapeutically effective
amount of an extract of Marinda citrifalia. The compositions include an extract of Marinda citrifalia; and at least one of a moisturizing agent in an amount sufficient to
facilitate hydration of the skin or hydrogen peroxide in an amount sufficient to cleanse at least a portion of the skin (abstract). The pharmaceutical composition can be adapted
for oral or topical administration. Pharmaceutical compositions adapted for topical administration can further comprise an exfoliant such as salicylic acid (page 2, [0015]). The invention is further directed to methods for managing one or more dermatological conditions such as warts (page 2, [0017, 0020]). The composition further comprises anti-inflammatory agent such as Arnica Montana (a healing herb) and vitamin K can also be used as the anti-inflammatory. Arnica Montana facilitates skin healing and acts as an antiseptic and local anti-inflammatory, and, when used, is typically present in an amount from about 0.1 to 2 weight percent, preferably about 0.2 to 1 weight Percent (page 5, [0047-0049]). Further, it is noted that the clinician or treating physician will know how and when to interrupt, adjust, or terminate therapy in conjunction with individual patient's response. Suitable dosage forms for topical administration include, but are not limited to, dispersions, lotions; creams; gels; pastes; powders; aerosol sprays; syrups or ointments on sponges or cotton applicators; and solutions or suspensions in an aqueous liquid, non-aqueous liquid, oil-in-water emulsion, or water-in-oil liquid emulsion. Because of its ease of administration, a cream, lotion, or ointment represents the most advantageous topical dosage unit form, in which case liquid pharmaceutical carriers maybe employed in the composition (page 8, [0074, 0076]). Without wishing to be bound by theory it is believed that cleansing the skin with hydrogen peroxide improves penetration of the extract of Marinda citrifalia into the skin. Hydrogen peroxide is typically used in topical compositions. It is believed that the exfoliant also helps the extract of Marinda citrifalia penetrate the skin. Exfoliants are typically used in compositions adapted for topical administration (page 3, [0023, 0029]).
Singh et al. teaches compound of formula I as antibacterial and anti viral for the treatment of skin disease (abstract). The composition further includes arnica montana extract (page 7, [0100]). The method includes treatment of warts induced by human papillomaviruses (HPV) (page 13, [claims 23-28).
	May et al. teaches Supercritical CO2-extraction is the state-of-the-art technology for the production of standardized Arnica-extracts with high concentration of bioactive sesquiterpene lactones (SQLs). This provides the base for the development of valuable dermatological products with good efficacy, whilst simultaneously minimising the allergenic potential. A further advantage is that the lipophilic CO2-extract does not contain polar components e.g. flavonoids which are suspected of allergenic effects (abstract). The main ingredients of Arnica montana flowers are SQLs of the pseudoguaianolide type 0.3-0.9%, SQLs consist mainly of esters of helenalin and 11α,13-dihydrohelenalin with short-chain fatty acids such as acetic, isobutyric, isovaleric, methacrylic and tiglic acid (page 3). The standardised Arnica flower CO2-extract includes 4% of Sum of Helenalin and Dihydrohelenalin Esters (page 4). The anti-inflammatory activity of Arnica extracts applied topically has been proven in a range of in vitro studies on isolated enzymes and cellular systems. The concentration of SQLs is responsible for the pharmacological activity. Both helenalin and dihydrohelenalin and their esters already act in very low concentrations (page 6). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Murad is that Murad  do not expressly teach the concentration of Helenalin. This deficiency in Murad is cured by the teachings of May et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Murad, as suggested by May et al.,  and produce the instant invention.
Murad teaches a method of treating warts by administering topically with a cream composition comprising about 0.1 to 2% of Arnica Montana, as evidenced by Singh et al. teaching warts induced by induced by human papillomaviruses (HPV), May et al. teaching Arnica Montana comprising Helenalin (0.3-4%) as active ingredients for anti-inflammatory properties. Therefore, Murad teaches a method of treating warts induced by HPV by administering topically with a cream composition comprising about 0.1 to 2% of Arnica Montana extract comprising Helenalin (0.3-4%), and the concentration of Helenalin in the cream composition would be 0.1% x0.3% to 2% x4%= 0.0003% to 0.08%. Particularly, it is obvious for one of ordinary skill in the art to use Arnica Montana extract comprising 4% of Helenalin because this Supercritical CO2-extraction has less potential allergenic effects.
Regarding claim 3 and 21, Murad  teaches extract of Marinda citrifalia and salicylic acid.
Regarding claim 8, Murad  teaches cleansing the skin with hydrogen peroxide improves penetration of the composition into the skin and exfoliant also helps the composition penetrate the skin.
Regarding claims 11-12, it is common knowledge to administering the composition comprising Helenalin as directed by a packaging or a physician and continues until virus is inhibited or the lesion is resolved.
Regarding claims 13-14, prior arts teach the cream composition comprising Helenalin at 0.0003% to 0.08% that still meets the limitation of purified or pharmaceutical ingredient grade Helenalin, since claims 13-14 recite “comprising” that allows additional ingredients, after “purified” Helenalin mixed with other ingredients forming a cream composition, there is no separated “purified” Helenalin existing in the composition. In arguendo that Arnica Montana extract comprising Helenalin does not meet the limitation of claims 13-14, they are still obvious in the next 103 rejections.
Regarding claim 15, Murad  teaches sponges or cotton applicators for topical application, and it is obvious to use sponges or cotton applicators for cream application.
Regarding claims 21-25, Murad teaches treating warts without limiting any special type of warts, thus, it is obvious to treat all those types of warts cited in claims.
Regarding claims 26, 29 and 32, 35 and 38, it is within skill of one artisan in the art to adjust dose and frequency of administering to have desired results such as reduce in depth, volume or diameter by 50% after 3 or 6 weeks.
 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

 
Claims 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Murad (US20030091666) in view of Singh et al. (US20080058413) and May et al. (“Arnica Flower CO2-Extract – Approved Efficacy in Topical Treatment”, Cosmetic Business, 02-25-2014, page 1-13), as applied for the above 103 rejections for claims 1-5, 8, 11-15, 19, 21-26, 29, 32, 35 and 38, further in view of Ermann et al. (US20180170888) and Nordsiek et al. (US20110207766).
In arguendo that claims 13-14 are not obvious in the above 103 rejection, they are still obvious in the following discussion.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Murad, Singh et al. and May et al. teaching have already been discussed in the above 103 rejections and are incorporated herein by reference.
	Ermann et al. teaches bicyclic tetrahydrothiazepine of formula (I) and pharmaceutical compositions comprising such compounds as well as their use as medicaments, especially in methods for the treatment or prevention of a neoplastic and/or infectious disease and in vitro methods (abstract). The composition can be applied topically (page 12, [0274]); The virus can be treated includes Human Papillomavirus (page 15, [0306]). Additional ingredients such as helenalin can be included (page 18, [0337]).
	Nordsiek et al. teaches Pharmaceutical formulations and methods for the topical or transdermal delivery of 1isobutyl-1H-imidazo[4,5-c]-quinolin-4-amine or 1-(2-methylpropyl)-1H-imidazo[4,5 c]quinolin-4-amine, i.e., imiquimod, to treat genital/perianal warts (abstract). Nordsiek et al. teaches Apply a thin layer of Zyclara Cream only to the affected area or areas to be treated, do not cover the treated area with an airtight bandage. Cotton gauze dressings can be used. Cotton underwear can be worn after applying Zyclara Cream to the genital or perianal area. Leave the cream on the affected area or areas for the time prescribed by your healthcare provider ([1305-1322]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Murad is that Murad do not expressly teach purified helenalin and covering treated skin area. This deficiency in Murad is cured by the teachings of Ermann et al. and Nordsiek et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Murad, as suggested by Ermann et al. and Nordsiek et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to use purified helenalin for treating warts because purified helenalin is also suitable ingredient for treating warts. MPEP 2144.07. Under guidance from Ermann et al. teaching helenalin (supposed to be pure in the absence of evidence to the contrary) in the topical composition treating HPV (warts), and helenalin is active ingredient as anti-inflammatory in Arnica Montana and may be less potential allergenic effects due to absence of other ingredients in Arnica Montana as suggested by May et al.. Therefore, it is obvious for one of ordinary skill in the art to use purified helenalin for treating warts and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to cover treated skin area with gauze because this is common and suitable procedure after applying creaming composition for treating warts as suggested by Nordsiek et al. Therefore, it is obvious for one of ordinary skill in the art to cover treated skin area with gauze and produce instant claimed invention with reasonable expectation of success.
Regarding claim 13, pure helenalin is supposed to be pharmaceutical grade.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613